DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs and amendment filed on 03/21/2022 to application filed on 01/02/2020. 
Claims 1-20 are pending in the case. Claims 1, 9 and 15 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-11, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US 20160196561, in view of Kirkland, US 2005/0149621.
Regarding independent claim 1, Iyer teaches a method comprising:
processing messages associated with a conversation thread between a user and a service provider, wherein the messages are transmitted between a first instance of an application on a first device associated with the user and a second instance of the application on a second device associated with the service provider (Iyer, [0017], [0091]-[0092]; processing chat messages of a conversation thread between a customer/user and a service representative);
receiving, at a first time, a summary of the conversation thread and an indication of a first message and a second message of the messages associated with the conversation thread, (Iyer, fig.3B, [0109]; receiving a summary and an indication of number of messages (first and second messages) in the conversation thread); and
causing the summary to be presented at the first device via the first instance of the application of the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device); 
	However, Iyer does not teach receiving, from the second device via the second instance of the application; and based at least in part on an indication that at least one of the first message or the second message is presented on a display; wherein the summary is independent of the messages and comprises a context of the conversation thread; receiving, from the first device via the first instance of the application at a second time, a request to collapse the conversation thread; in response to receiving the request to collapse the conversation thread, causing the messages of the conversation thread to be hidden from view in association with the first instance of the application, wherein the summary is presented as a representation of the conversation thread while the messages of the conversation thread are hidden from view.
	Kirkland teaches:
	receiving, from the second device via the second instance of the application and at a first time, a summary of the conversation thread and an indication of a first message and a second message of the messages associated with the conversation thread, wherein the summary is independent of the messages and comprises a context of the conversation thread (Kirkland, [0031]; user creates a topic of a conversation thread separately from messages associated with the conversation thread);
	causing the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message is presented on a display of the first device via the first instance of the application (Kirkland, fig.8, items 802, 804, [0051; identifying new topic after a message received from a user is complete);
	receiving, from the first device via the first instance of the application at a second time, a request to collapse the conversation thread (Kirkland, [0046]; user can collapse or expand a thread of discussion); and
	in response to receiving the request to collapse the conversation thread, causing
the messages of the conversation thread to be hidden from view in association with the
first instance of the application, wherein the summary is presented as a representation of
the conversation thread while the messages of the conversation thread are hidden from
view (Kirkland, [0046]; in response to receiving user collapses a thread, messages of the thread are hidden from view and only the threaded topic remains viewable).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kirkland’s teaching and Iyer’s teaching to receive a summary from the second device via the second instance of the application; cause the summary to be presented based at least in part on an indication that at least one of the first message or the second message is presented on a display; in response to receiving the request to collapse the conversation thread, causing the messages of the conversation thread to be hidden from view in association with the first instance of the application, wherein the summary is presented as a representation of the conversation thread while the messages of the conversation thread are hidden from view, since the combination would have facilitate the user to control a new conversation thread, identify a summary associated with displayed message to improve convenience for the users to quick understand the conversation thread as well as expand or collapse message thread whenever the user focusing or not focusing in a topic.

Regarding claim 2, which is dependent on claim 1, Iyer teaches wherein processing the messages comprises: associating a first message identifier with the first message and a second message identifier with the second message; and providing the first message identifier and the second message identifier at the second device via the second instance of the application (Iyer, figures 3A-3B; [0091]-[0092]; messages from Alex and response messages from representative), wherein the indication of the first message and the second message comprises the first message identifier and the second message identifier (Iyer, figures 3B, 5;  thread summary includes identifiers who submitted the messages).
Regarding claim 4, which is dependent on claim 1, Iyer teaches wherein the messages, when presented via the first instance of the application, are presented sequentially from a top toward a bottom of a user interface of the first instance of the application, and the summary is presented in a position proximate the top of the user interface before the messages associated with the conversation thread (Iyer, fig.3B, summary from a top of messages; Kirkland, fig.7).
Regarding claim 5, which is dependent on claim 1, Kirkland teaches wherein the request comprises an indication of selection of a selectable control to collapse the conversation thread (Kirkland [0046]; selecting a menu option to expand or collapse).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kirkland’s teaching and Iyer’s teaching to include the request comprises an indication of selection of a selectable control to collapse the conversation thread, since the combination would have facilitated the user to control the displaying of messages in the thread by selecting menu option or double clicking on the threaded topic name as Kirkland disclosed.

Regarding claim 6, which is dependent on claim 1, Iyer teaches the method further comprising: receiving, from the first device via the first instance of the application, a first indication of selection of a selectable control to continue the conversation thread at a second time and a third message associated with the conversation thread; and causing the third message to be presented at the second device via the second instance of the application proximate the conversation thread (Iyer, fig.3A, item 312c; chat conversation from the user to the service representative).
Regarding claim 8, which is dependent on claim 1, Iyer teaches wherein the context comprises at least one of: an order identifier; a delivery update; a refund identifier; a topic associated with the conversation thread; a return identifier; or a resolution associated with the conversation thread (Iyer, fig.3B; [0076], [0109]; a category associated with the conversation thread; Kirkland, fig.7, [0046], topic associated with the conversation thread).
Regarding independent claim 9, Iyer teaches a computing system comprising: one or more processors; and computer readable media storing instructions that, when executed by the one or more processors (Iyer, [0159]), cause the computing system to perform:
process messages associated with a conversation thread between a user and a service provider, wherein the messages are transmitted between a first instance of an application on a first device associated with the user and a second instance of the application on a second device associated with the service provider (Iyer, [0017], [0091]-[0092]; processing chat messages of a conversation thread between a customer/user and a service representative);
receive, a summary of the conversation thread (Iyer, fig.3B, [0109]; receiving a summary and an indication of number of messages (first and second messages) in the conversation thread); and
cause the summary to be presented at the first device via the first instance of the application of the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device).
	However, Iyer does not teach receiving, from the second device via the second instance of the application; and based at least in part on an indication that at least one of the first message or the second message is presented on a display; wherein the summary is independent of the messages and comprises a context of the conversation thread; receiving, from the first device via the first instance of the application at a second time, a request to collapse the conversation thread; in response to receiving the request to collapse the conversation thread, causing the messages of the conversation thread to be hidden from view in association with the first instance of the application, wherein the summary is presented as a representation of the conversation thread while the messages of the conversation thread are hidden from view.
	Kirkland teaches:
	receiving, from the second device via the second instance of the application and at a first time, a summary of the conversation thread and an indication of a first message and a second message of the messages associated with the conversation thread, wherein the summary is independent of the messages and comprises a context of the conversation thread (Kirkland, [0031]; user creates a topic of a conversation thread separately from messages associated with the conversation thread);
	causing the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message is presented on a display of the first device via the first instance of the application (Kirkland, fig.8, items 802, 804, [0051; identifying new topic after a message received from a user is complete);
	receiving, from the first device via the first instance of the application at a second time, a request to collapse the conversation thread (Kirkland, [0046]; user can collapse or expand a thread of discussion); and
	in response to receiving the request to collapse the conversation thread, causing
the messages of the conversation thread to be hidden from view in association with the
first instance of the application, wherein the summary is presented as a representation of
the conversation thread while the messages of the conversation thread are hidden from
view (Kirkland, [0046]; in response to receiving user collapses a thread, messages of the thread are hidden from view and only the threaded topic remains viewable).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kirkland’s teaching and Iyer’s teaching to receive a summary from the second device via the second instance of the application; cause the summary to be presented based at least in part on an indication that at least one of the first message or the second message is presented on a display; in response to receiving the request to collapse the conversation thread, causing the messages of the conversation thread to be hidden from view in association with the first instance of the application, wherein the summary is presented as a representation of the conversation thread while the messages of the conversation thread are hidden from view, since the combination would have facilitate the user to control a new conversation thread, identify a summary associated with displayed message to improve convenience for the users to quick understand the conversation thread as well as  expand or collapse message thread when focus or not focus in a topic.
e conversation thread are hidden from view, since the combination would have facilitate the user to control a new conversation thread, identify a summary associated with displayed message to improve convenience for the users to quick understand the conversation thread as well as  expand or collapse message thread when focus or not focus in a topic.
Regarding claim 10, which is dependent on claim 9, Iyer teaches the instructions further causing the computer system to receive, from the second device via the second instance of the application, an indication of a first message of the conversation thread and a second message of the conversation thread, wherein the second message is associated with a last message of the conversation thread, and wherein the summary is presented via the first instance of the application concurrently with the messages associated with the conversation thread between the first message and the second message, when the messages are presented (Iyer, figures 3A-3B, 5; [0091]-[0092]; messages from Alex and response messages from representative; Kirkland, fig.7).
Regarding claim 11, which is dependent on claim 9, Iyer teaches wherein the context comprising at least one of: an order identifier; a delivery update; a refund identifier; a topic associated with the conversation thread; a return identifier; or a resolution associated with the conversation thread (Iyer, fig.3B; [0076], [0109]; a category associated with the conversation thread; Kirkland, fig.7, [0046]; topic associated with the conversation thread).
Regarding claim 13, which is dependent on claim 9, Iyer teaches wherein the conversation thread is associated with a first time, the instructions further causing the computing system to: receive, from the first device via the first instance of the application, a first indication of selection of a selectable control to continue the conversation thread at a second time and an additional message associated with the conversation thread; and cause the additional message to be presented at the second device via the second instance of the application proximate a message associated with conversation thread (Iyer, [0092], [0094]; discussion continue between the user and the representative by posting messages).
 Claims 15-16 are for one or more computer readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform the method of claims 9 and 10 respectively and are rejected under the same rationale.
Regarding claim 17, which is dependent on claim 16, Iyer teaches the instructions further causing the computing device to: associate a first message identifier with the first message and a second message identifier with the second message; and  send the first message identifier and the second message identifier to the second device via the second instance of the application, wherein the indication of association of the summary with the first message and the second message comprises the first message identifier and the second message identifier (Iyer, figures 3A-3B, 5; [0091]-[0092]; messages from Alex and response messages from representative, wherein the thread summary includes identifiers who submitted the messages).
Regarding claim 19, which is dependent on claim 15, Iyer teaches wherein the conversation thread is associated with a first time, the instructions further causing the computing device to: receive, from the first device via the first instance of the application, a first indication of selection of a selectable control to continue the conversation thread at a second time and an additional message associated with the conversation thread; and cause the additional message to be presented at the second device via the second instance of the application proximate a message associated with conversation thread (Iyer, fig.3A, item 312c; chat conversation from the user to the service representative).
Claims 3, 7, 12, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, Lee and Motosugi as applied to claim 1 above, and further in view of Rosania et al., US 20190058680 provided by applicants in IDs filed on 07/12/2021.
Regarding claim 3, which is dependent on claim 1, Iyer and Kirkland teach the method further comprising: receive, from the second device via the second instance of the application, a summary of the conversation thread; and causing the summary to be presented based at least in part on an indication that at least one of the first message or the third message are presented on the display of the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device; Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iyer does not teach receiving, at a second time, an update to the summary and a second indication of the first message and a third message of the conversation thread, wherein the third message comprises a last message of the conversation thread; and causing the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches the method further comprising: receiving, at a second time, an update to the summary and a second indication of the first message and a third message of the conversation thread, wherein the third message comprises a last message of the conversation thread; and causing the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes an initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to receive update to the summary and a second indication of the first message and a third message of the conversation thread, since the combination would have facilitated the user to know the latest communication message in the thread summary as Rosania disclosed. 
Regarding claim 7, which is dependent on claim 6, Iyer and Kirkland teach further comprising: processing additional messages associated with the conversation thread between the first instance of the application and the second instance of the application (Iyer, [0017], [0091]-[0092]; processing messages of a conversation thread between a customer/user and a service representative); receive, from the second device via the second instance of the application, a summary of the conversation thread and causing the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the fourth message are presented on the display of the first device via the first instance of the application (Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iver does not teach receiving, an update to the summary and an indication of the first message and a fourth message of the conversation thread, wherein the fourth message comprises an updated last message of the conversation thread; and causing the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches receiving, an update to the summary and an indication of the first message and a fourth message of the conversation thread, wherein the fourth message comprises an updated last message of the conversation thread; and causing the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes a first/initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to receive update to the summary and a second indication of the first message and a third message of the conversation thread, since the combination would have facilitated the user to quickly know the latest communication message in the thread summary as Rosania disclosed. 
Regarding claim 12, which is dependent on claim 9, Iyer and Kirkland teach the summary is received at a first time, the instructions further causing the system to: receive, from the second device via the second instance of the application, a summary of the conversation thread; and cause the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message are presented on the display of the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device; Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iver does not teach receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message associated with the conversation thread; and cause the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message associated with the conversation thread; and cause the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes an initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to cause the update summary to be presented based at least in part on an indication that at least one of the first message or the second message is presented on a display, since the combination would have facilitate the user to control the presenting of the summary associated with displayed section/messages to improve convenience for the users to quickly know the latest communication message in the thread summary as Rosania disclosed. 
Regarding claim 14, which is dependent on claim 13, Iver and Kirkland teach the instructions further causing the system to: process additional messages associated with the conversation thread between the first instance of the application and the second instance of the application (Iyer, [0017], [0091]-[0092]; processing chat messages of a conversation thread between a customer/user and a service representative); receive, from the second device via the second instance of the application, a summary of the conversation thread, and cause the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message are presented on the display of the first device via the first instance of the application (Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iver does not teach receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message of the conversation thread comprising the messages and the additional messages; and cause the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message of the conversation thread comprising the messages and the additional messages; and cause the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes an initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to cause the update summary to be presented based at least in part on an indication that at least one of the first message or the second message is presented on a display, since the combination would have facilitate the user to control the presenting of the summary associated with displayed section/messages to improve convenience for the users to quickly know the latest communication message in the thread summary as Rosania disclosed. 
Regarding claim 18, which is dependent on claim 16, Iyer and Kirkland teach wherein the summary is associated with a first time, the instructions further causing the computing device to: receive, from the second device via the second instance of the application, a summary of the conversation thread and cause the summary to be presented at the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device; Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iver does not teach receive, at a second time, an update to the summary and a second indication of the first message and a third message of the conversation thread, wherein the third message comprises an updated last message of the conversation thread; and cause the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches receive, at a second time, an update to the summary and a second indication of the first message and a third message of the conversation thread, wherein the third message comprises an updated last message of the conversation thread; and cause the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes an initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to cause the update summary to be presented based at least in part on an indication that at least one of the first message or the third message are presented on the display of the first device via the first instance of the application, since the combination would have facilitate the user to control the presenting of the summary associated with displayed section/messages to improve convenience for the users to quickly know the latest communication message in the thread summary as Rosania disclosed. 
Regarding claim 20, which is dependent on claim 15, Iyer and Kirkland teaches the instructions further causing the computing device to: process additional messages associated with the conversation thread between the first instance of the application and the second instance of the application (Iyer, [0017], [0091]-[0092]; processing chat messages of a conversation thread between a customer/user and a service representative); receive, from the second device via the second instance of the application, a summary of the conversation thread; and cause the summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message are presented on the display of the first device via the first instance of the application (Iyer, fig.3B, [0109]; displaying the summary to the user device; Kirkland, fig.8, [0031], [0051; after entering a message, user creates a topic/summary of a conversation thread to send the message with the topic to other users). The same rationale is incorporated herein. However, Iver does not teach receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message of the conversation thread comprising the messages and the additional messages; and cause the update to the summary to be presented at the first device via the first instance of the application.
Rosania teaches receive, an update to the summary and an indication of a first message and a second message associated with the conversation thread, the second message comprising a last message of the conversation thread comprising the messages and the additional messages; and cause the update to the summary to be presented at the first device via the first instance of the application (Rosania, figures 5-7; [0056], [0128], [0137]-[0140], [0149]; updating the thread summary to indicate the receipt of subsequent thread messages, wherein the thread summary includes an initial message and latest message in the thread).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rosania’s teaching into Kirkland and Iyer’s teaching to cause the update summary to be presented at the first device via the first instance of the application based at least in part on an indication that at least one of the first message or the second message are presented on the display of the first device via the first instance of the application, since the combination would have facilitate the user to control the presenting of the summary associated with displayed section/messages to improve convenience for the users to quickly know the latest communication message in the thread summary as Rosania disclosed. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kotler et al., US 2013/0097481 teaches collapsing comment conversation thread to an icon.
Desjardins, US 2018/0367,478, [0036], teaches user can select user interface feature to collapse dual message feed and hid sidewalk feed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177